DAYTON, J.
(dissenting). Plaintiff sold a horse and wagon to -defendant for $215, receiving on account $150 and a memorandum for $65, payable “at the end of May, 1908,” for which sum this action was brought June 10, 1908. The defense was breach of warranty, offer to return, and counterclaim for the $150 paid, as well as $60 board -of the horse after offer to return. Though the evidence was conflicting, it cannot be said that the findings of the trial judge on the facts ■are against the weight of evidence. As plaintiff refused to accept the • return of the horse and wagon, the judgment in defendant’s favor should be modified by providing that upon the payment of the judgment, with the costs of this appeal, plaintiff should be entitled to re■ceive the horse and wagon at defendant’s place of business.
As so modified, the judgment should be affirmed, with costs as aforesaid.